DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The word “coupled” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns et al. (20110042944).
Regarding claim 1, Johns discloses a container additive system comprising: a coupler (20) configured to couple to a puncturing structure (22) having a dispensing path leading to a receptacle (54) for an additive (water; par. 0033); and the coupler having a base (30) configured to be affixed to a sealed container (31) containing contents (dry mix; par. 0033) that can be complemented by the additive, wherein: the puncturing structure can be engaged to breach the sealed container after the base is affixed to the sealed container forming a channel between the receptacle and the inside of the sealed container (Fig. 2), and the channel leading to the dispensing path of the 
Regarding claim 2, the coupler has a tubular body (30, 58) having a coupling mechanism (41) used to connect the puncturing structure inside the tubular body (par. 0026).
Regarding claim 4, the coupler is additionally configured to serve as a cap of the container (par. 0033).
Regarding claim 7, the puncturing structure comprises a coupling mechanism (56) to connect the receptable thereon.
Regarding claim 8, the puncturing structure comprises a receptacle (54) for separate containment of the additive.
Claim(s) 1, 3, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochtler (20070039975).
Regarding claim 1, Bochtler discloses a container additive system comprising: a coupler (214) configured to couple to a puncturing structure (215) having a dispensing path (227) leading to a receptacle (233) for an additive; and the coupler having a base (214) configured to be affixed to a sealed container (211) containing contents that can be complemented by the additive, wherein: the puncturing structure can be engaged to breach the sealed container after the base is affixed to the sealed container forming a channel between the receptacle and the inside of the sealed container (par. 0097), and the channel leading to the dispensing path of the puncturing structure configured to dispense at least some of the additive onto the contents of the receptable (par. 0097).
Regarding claim 3, the base of the coupler includes an adhesive for the affixing of the coupler onto the container (par. 0017).
Regarding claim 6, the puncturing structure comprises a sharp breaching structure (235) configured to breach a portion (219) of a surface of the container.
Regarding claim 7, the puncturing structure comprises a coupling mechanism (224) to connect the receptable thereon.
Regarding claim 8, the puncturing structure comprises a receptacle (233) for separate containment of the additive.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONNELL A LONG/Primary Examiner, Art Unit 3754